EXHIBIT 10.94

MASTER DEVELOPMENT AGREEMENT

THIS MASTER DEVELOPMENT AGREEMENT (this “Agreement”) is made on and effective
from this 4th day of February, 2009 (“Effective Date”), between Guardian
Technologies International Inc., (“Guardian”), a Delaware corporation having its
principal place of business at 516 Herndon Parkway, Suite A, Herndon, VA, 20170,
Aurum Innova (Pty) Ltd (“Innova”), a South African company having its principle
place of business at The Ridge, 29 Queens Road, Parktown, Johannesburg, 2001,
South Africa.  Capitalized terms used in this Agreement have the meanings given
in Section 11.5 or in the context in which the term is used.

1

BACKGROUND

1.1

Guardian owns rights to certain knowledge, trade secrets, proprietary
intellectual property, and patent applications for image clarification,
visualization, and computer-aided-detection based on its 3i and algorithmic
technologies for use in automated medical applications for clarification,
visualization, detection and quantification and staging of diseases
(collectively “Signature Mapping™”).

1.2

Innova has experience in and own rights to certain know-how and intellectual
property relating to developing country medical needs, influential contacts,
access to funding sources, specialized clinical knowledge, clinical research,
management expertise, product evaluation capabilities and access to grant
development applicable to the treatment of diseases including tuberculosis (TB),
silicosis and malaria.

1.3

The Parties believe there is a substantial worldwide market opportunity for
products and services aimed at the screening, early detection and staging of
diseases including TB, silicosis and malaria, and desire to work together to
pursue the development of Signature Mapping™ enabled products for the detection
of such diseases (each, a “Product” and, collectively, the “Products”).

1.4

The Parties desire to enter into a definitive agreement with respect to the
research, development, and commercialization of the Products for sale to
national, regional, provincial, and municipal governments as well as private
health institutions and organizations in Africa, and for eventual worldwide
market distribution.  

2

PROJECTS

Each Project to be Subject to a Project Specification.  The Parties will enter
into separate project specifications and project plans (each, a “Project
Specification”) for each Product they intend to develop under this Agreement.
 In addition, from time to time Innova and Guardian may have opportunities to
collaborate on projects funded by grants that may be available to either Party.
 If these opportunities are in line with Innova’s and Guardian’s overall
strategies, the Parties may enter into a Project Specification under this
Agreement to pursue and exploit those opportunities.  Except as specified in
this Agreement or as required to meet statutory or regulatory requirements, no
Project Specification may change the terms of this Agreement.  However, each
Project Specification will specify, to the extent reasonably possible, the
details and goals of the Product development, evaluation and distribution as set
forth in Sections 3 and 4 below.  All Project Specifications must be in the form
of the Project Specification for the TB Product that is attached to this
Agreement as Exhibit 1.  No Project Specification will be binding on any Party
until it has been executed by authorized representatives of that Party.  The
term “this Agreement” includes any duly executed Project Specifications, except
where the context of the usage of the term does not permit it to include Project
Specifications.

3

PRODUCT DEVELOPMENT AND EVALUATION.

3.1

Provision of Testable Material.  At its own expense, Innova will establish and
determine in accordance with diagnostic and treatment exigencies, the
presentation criteria and protocols for the collection of, and will collect
“truthed” (positive and negative for the disease applicable to the Project
Specification) project specimens and deliver digital image samples of those
specimens to Guardian.  The digital images must be of sufficient quantity for
Guardian





to perform proof of concept testing showing the ability of the Signature
Mapping™ technology to detect and quantify automatically the targeted areas of
interest in actual samples.  

3.2

Proof of Concept Testing.  At its own expense, Guardian will plan, develop and
conduct the proof of concept testing described in Section 3.1.  Innova will, in
cooperation with Guardian, provide final approval for specifications and
requirements for each Product to be so tested pursuant to this Agreement in
accordance with the time period specified in the Project Specification.  Innova
will cooperate in such testing as reasonably requested by Guardian.  The
criteria for determining whether the proof of concept is successful will be set
forth in the Project Specification.

3.3

Commercial Product Development.  

(a)

Once the concept has been proven as specified in Section 3.2, Innova will raise
the funds specified in the relevant Project Specification to complete the
development of the Product.  Innova will make every reasonable effort to obtain
the necessary funding (whether from grants or other funding sources, and
potentially both from in South Africa and in other countries), but not be under
an obligation to provide the funds themselves. Guardian will cooperate in the
fundraising efforts as reasonably requested by the Innova, including by
providing information in Guardian’s possession as reasonably requested by
Innova.  If Innova is not able to find full funding, Guardian may work with
other organizations to obtain funds; but in such event Innova will continue to
remain committed to the success of the Project and will continue to provide the
other support and meets its other obligations under this Agreement with respect
to the Project in question.  If Innova is not able to obtain full funding or if
the funding is exhausted prior to the completion of development of the Product,
Guardian may elect to terminate the Project Specification or to proceed with
development, in its discretion.

(b)

The Parties will work together to establish an appropriate development program
for each Product such that the Product may be made commercially available.  Such
efforts may include establishing Product specifications and requirements and
developing and executing clinical Product investigation and validation programs.
Product specifications may include descriptions of mutually agreed upon Joint
Intellectual Property development. Once the Parties have mutually agreed on the
Product development program, the Parties shall mutually agree upon the sole
responsibility for the Product development.  

4

PRODUCT DISTRIBUTION.

4.1

Generally.  Unless otherwise specified in the relevant Project Specification,
the Parties shall be jointly responsible for identifying and securing
distribution for the Products by entering into contracts with third parties
(“Distribution/Value Added Reseller Agreements”).  Innova will cooperate in such
efforts as reasonably requested by Guardian but will not function as a
distributor of the Products unless otherwise specified in a Project
Specification.  All Distribution/Value Added Reseller Agreements will contain
Intellectual Property and Confidentiality provisions at least as protective of
the rights of the Parties as those included in this Agreement.  No
Distribution/Value Added Reseller Agreement may preclude Innova from promoting
the use and encouraging the purchase of the Products, nor may any
Distribution/Value Added Reseller Agreement reduce or eliminate the rights of
Innova set forth in Section 4.2.

4.2

Rights of Innova.  

(a)

Guardian will disclose to Innova the value of each Distribution/Value Added
Reseller Agreement entered into for the Products.

(b)

Innova will be entitled to receive a mutually agreed upon royalty, on a product
by product basis, based on a percentage of the Net Revenue received by Guardian
through the Distribution/Value Added Reseller Agreements.  Such percentage shall
be clearly delineated in the Product specifications for each product developed.

(c)

If Innova is directly responsible for the sale of a Product to a customer,
Innova will be entitled to receive a mutually agreed upon additional commission
on a product by product basis, based on the Net Revenue received by Guardian
under the sales contract entered into by such customer.  Such percentage shall
be clearly delineated in the Product specifications for each product developed.
This commission percentage will be in addition to the royalty payable to Innova
as provided in Section 4.2(b).  





5

WARRANTY AND DISCLAIMER

5.1

Compliance with Laws.  Each Party warrants that it will, at its cost and
expense, obtain all necessary regulatory approvals, licenses, and permits
applicable to its business and comply with all laws applicable to its business
and the performance of its obligations under this Agreement.

5.2

THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, INTEGRATION, PERFORMANCE AND ACCURACY AND ANY IMPLIED
WARRANTIES ARISING FROM STATUTE, COURSE OF DEALING, COURSE OF PERFORMANCE OR
USAGE OF TRADE.

6

LIMITATION OF LIABILITY

6.1

General.  If a Party (the “Claiming Party”) should become entitled to claim
damages from another Party (the “Liable Party”) for any reason (including for
breach of contract, breach of warranty, negligence or other tort claim), the
Liable Party will be liable only for the amount of the Claiming Party’s actual
direct damages up to the amounts paid to Innova by Guardian under Section 4.2
with respect to the Project Specification that is the subject of the claim
during the eighteen (18) months prior to the month in which the most recent
event giving rise to liability occurred; or, (ii) in the case of a claim
relating to the Agreement generally, the total amounts paid to Innova by
Guardian under Section 4.2 with respect to all Project Specification during the
eighteen (18) months prior to the month in which the most recent event giving
rise to liability occurred.  In no event, however, will a Party be liable to all
the other Parties (in the aggregate for all claims made with respect to this
Agreement) for more than the total amounts paid to Innova by Guardian under
Section 4.2.  These limits also apply to Consultant’s subcontractors.  They are
the maximum liability for which Consultant and its subcontractors are
collectively responsible.

6.2

Exclusions of Damages.  In no event will a Party be liable for:  (i) any damages
arising out of or related to the failure of another Party or its Affiliates to
perform their responsibilities; (ii) any claims or demands of third parties; or
(iii) any lost profits, loss of business, loss of data, loss of use, lost
savings or other consequential, special, incidental, indirect, exemplary or
punitive damages, even if the Party has been advised of the possibility of such
damages.  No Party will not be held responsible, or to have failed to meet its
obligations under this Agreement, if it either delays performance or fails to
perform as a result of any cause beyond its reasonable control.

6.3

Exceptions.  The limitations and exclusions of liability set forth in
Sections 6.1 and 6.2 will not apply with respect to any of the following:
(i) damages attributable to the intentional torts, unlawful conduct or gross
negligence of a Party; (ii) claims that are the subject of indemnification
pursuant to Section 6; (iii) damages attributable to a Party’s breach of its
obligations with respect to Confidential Information of another Party; or
(iv) damages attributable to a Party’s breach of its obligations with respect to
Intellectual Property of another Party.

7

INDEMNITIES

7.1

Indemnity by Guardian.  Guardian will defend, indemnify and hold Innova (and
their Affiliates, officers, directors, employees, agents and representatives)
harmless from any and all third party claims, demands, liabilities, actions,
suits, proceedings, losses, damages, judgments, expenses and/or costs (including
actual attorneys’ fees and related costs) (collectively, “Claims”) based on or
arising out of: (i) a breach by Guardian of any of the terms and conditions of
this Agreement; or (ii) any Claim that any Guardian Intellectual Property
infringes upon or violates any patent, copyright, trade secret, trade name or
trademark, or any other proprietary right of any person not a party to this
Agreement.

7.2

Indemnity by Innova.  Innova will defend, indemnify and hold Guardian (and its
Affiliates, officers, directors, employees, agents and representatives) harmless
from any and all Claims based on or arising out of: (i) a breach by Innova of
any of the terms and conditions of this Agreement; or (ii) any Claim that any
Innova Intellectual Property infringes upon or violates any patent, copyright,
trade secret, trade name or trademark, or any other proprietary right of any
person not a party to this Agreement.





7.3

Indemnification Procedures.  Each Party’s indemnification obligation in this
Article 7 is conditioned on the indemnitee(s) cooperating fully in all respects
in defense of the Claim, providing prompt notification of the Claim, and
mitigating any actual or potential damages to the extent reasonably warranted
after receiving notice of the Claim.  Each Party also represents and warrants to
the other that it is not aware of any Claim subject to this Article 7 as of the
Effective Date.

8

CONFIDENTIALITY.

8.1

Confidential Information.  “Confidential Information” means any information
disclosed by any Party in writing, orally or by inspection of tangible objects
(including information exchanged in contemplation of entering into this
Agreement):  (i) in tangible form and marked or designated in writing in a
manner to indicate it is confidential or a trade secret; or (ii) in intangible
form and that either is of a nature that a reasonable person would understand to
be confidential or a trade secret or is identified as confidential or a trade
secret in a writing provided to the receiving party within thirty (30) business
days after disclosure.  Confidential Information will not, however, include any
information that (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing Party; (ii)
becomes publicly known through no action or inaction of the receiving Party;
(iii) is already in the possession of the receiving Party without obligation of
confidentiality at the time of disclosure by the disclosing Party; (iv) is
obtained by the receiving Party from a third party without obligation of
confidentiality;or  (v) is independently developed by the receiving Party
without use of or reference to the disclosing Party's Confidential Information.

8.2

Nondisclosure.  Confidential Information will remain the property of the
furnishing Party, and the receiving Party will not be deemed by virtue of this
Agreement or any access to the furnishing Party’s Confidential Information to
have acquired any right, title or interest in or to the Confidential
Information.  The receiving Party agrees:  (i) to hold the furnishing Party’s
Confidential Information in strict confidence affording the furnishing Party’s
Confidential Information at least the same level of protection against
unauthorized disclosure or use as the receiving Party normally uses to protect
its own information of a similar character, but in no event less than reasonable
care; (ii) to limit disclosure of the furnishing Party’s Confidential
Information to personnel having a need to know the information for the purposes
of this Agreement; (iii) not to disclose any such Confidential Information to
any third party; (iv) to use the furnishing Party’s Confidential Information
solely and exclusively in accordance with the terms of this Agreement in order
to carry out its obligations and exercise its rights under this Agreement; and
(v) to notify the furnishing Party promptly of any unauthorized use or
disclosure of the furnishing Party’s Confidential Information and cooperate with
and assist the furnishing party in every reasonable way to stop or minimize such
unauthorized use or disclosure.

8.3

Compelled Disclosure.  If the receiving Party receives a subpoena or other valid
administrative or judicial notice requesting the disclosure of the furnishing
Party’s Confidential Information, the receiving Party will promptly notify the
furnishing Party.  If requested, the receiving Party will provide reasonable
cooperation to the furnishing Party in resisting or limiting the disclosure at
the furnishing Party’s expense.  Subject to its obligations stated in the
preceding sentence, the receiving Party may comply with any binding subpoena or
other process to the extent required by law, but will in doing so make every
effort to secure confidential treatment of any materials disclosed.

8.4

Return or Destruction.  Upon termination or expiration of this Agreement, the
receiving Party, at the furnishing Party’s option, will return or destroy all
Confidential Information of the furnishing party that the receiving party does
not possess under a valid license.

8.5

Specific Performance.  Breach of the provisions of this Section 8 may not be
susceptible to the calculation of money damages and the recipient of
Confidential Information shall not object to the form of relief prayed for by
the disclosing party in any proceeding for specific performance or injunctive
relief pursuant to this Section 8.  Nothing in this Section 8.5, however, may be
construed as precluding the recipient of Confidential Information from objecting
to the relief prayed for on substantive grounds or otherwise asserting any
defense or rebuttal as to the merits of such a claim.





9

INTELLECTUAL PROPERTY

9.1

IP Definitions.  As used in this Agreement:

(a)

“Intellectual Property” means all (i) patents, patent applications, patent
disclosures, inventor certificates, disclosing or claiming any invention
(whether patentable or not), including any division, continuation, reissue,
reexamination, substitute, continuation-in-part, provisional and extension
thereof and/or foreign counterpart for the same, (ii) trademarks, service marks,
trade dress, trade names, logos, corpo­rate names, Internet domain names, and
registrations and applications for the registration of any of them, together
with all of the goodwill associated with them, (iii) copyrights and
copyrightable works (including computer programs and mask works) and
registrations and applications for registrations, (iv) trade secrets, know-how
and other Confidential Information, (v) waivable or assignable rights of
publicity and waivable or assignable moral rights, (vi) unregistered and
registered design rights and any applications for registration of them, and
(vii) database rights and all other forms of intellectual property, such as data
and databases.

(b)

“Background Intellectual Property” means any Intellectual Property developed or
otherwise acquired by a Party (i) prior to or outside the scope of this
Agreement, or (ii) subsequently created and owned by the Party outside the scope
of and independent from the Agreement;

(c)

“Foreground Intellectual Property” means any Intellectual Property developed by
employee(s) of one or more Parties in performance of this Agreement that does
not modify and is not dependent upon Background Intellectual Property;

(d)

“Joint Intellectual Property” means any Intellectual Property that is developed
jointly by employees of both Parties in performance of this Agreement, and
specifically designated in writing as part of the Product specifications, shall
be designated as Joint Intellectual Property in this Section 9.  

9.2

Modifications to Background Intellectual Property.  

(a)

Any Intellectual Property developed by employee(s) of one or more Parties in
performance of this Agreement that modifies or is dependent upon Background
Intellectual Property of only one Party will be solely owned by the Party that
owns the Background Intellectual Property modified or upon which the
Intellectual Property is dependent, unless otherwise agreed in writing by the
Parties.  

(b)

Any Intellectual Property developed by employee(s) of one or more Parties in
performance of this Agreement that modifies or is dependent upon Background
Intellectual Property of more than one Party will be Joint Intellectual
Property, unless otherwise agreed in writing by the Parties.

9.3

Ownership of Foreground Intellectual Property.  Foreground Intellectual Property
developed by employee(s) of only one Party will be solely owned by the Party
whose employee(s) developed the Foreground Intellectual Property, unless
otherwise agreed in writing by the Parties.  Any Foreground Intellectual
Property developed by employee(s) of more than one Party will be Joint
Intellectual Property, unless otherwise agreed in writing by the Parties.

9.4

Ownership of Joint Intellectual Property.  

(a)

Joint Intellectual Property will be jointly owned by the Parties.  Each Party
will have an equal undivided interest in Joint Intellectual Property.  Each
Party agrees to use commercially reasonable efforts to maintain Joint
Intellectual Property as confidential and proprietary in the same manner it
treats its own Intellectual Property of a similar character.  Each Party will be
free to make, use, sell and import/export products or processes incorporating
Joint Intellectual Property without the consent of, or accounting to, any other
Party, unless such Joint Intellectual Property incorporates another Party’s
Foreground Intellectual Property or use of the Joint Intellectual Property would
constitute an infringement of the other Party’s Intellectual Property Rights.

(b)

The Parties will communicate their interest in filing for patent protection with
respect to jointly owned inventions and will determine the means for preparing,
filing and prosecuting each application and patent, and for the payment of the
expenses thereof.  A Party that chooses not to participate in the preparation,
filing or





prosecution of a patent application, or maintenance of any patent resulting such
application, will relinquish to the other Party that undertakes such activities,
its share of the title to such application and patent, but will retain for
itself and its subsidiaries a fully paid-up, worldwide, royalty-free,
nonexclusive, non-assignable license to make, have made, use, lease and sell,
apparatus and/or methods under the patent.

(c)

The Parties will communicate their interest in registration of jointly owned
copyrightable works or other Intellectual Property that are subject to
registration and will cooperate in such registration.

(d)

Guardian will own all right, title and interest in and to all trademarks,
service marks, logos and other designations of source used by Guardian with
respect to the Products (the “Marks”).  All use of the Marks will enure solely
to Guardian and Innova will have no license to use the Marks except in
connection with their promotion of the Products under this Agreement as
envisaged by Section 4.2(c).

(e)

Ownership of all rights, title and interest in and to all trademarks, service
marks, logos and other designations of source used to develop jointly owned
products (the “Joint Marks”) will enure to the Parties jointly unless otherwise
determined by the Parties and reduced to writing.

(f)

Each Party agrees to use commercially reasonable efforts to maintain Joint
Intellectual Property as confidential and proprietary in the same manner it
treats its own Intellectual Property of a similar character.

10

TERM AND TERMINATION.

10.1

Term.  This Agreement shall take effect as of the Effective Date and remain in
effect until terminated in accordance with this Section 10.

10.2

Termination for Convenience.  Guardian or Innova may terminate this Agreement
for any reason by giving the other Party not less than one (1) year’s prior
written notice setting forth the effective date of termination, but in no event
prior to the completion of all Project Specifications.

10.3

Termination for Completion.  This Agreement with terminate automatically if at
any time all Project Specifications under this Agreement are completed and there
are no Products being marketed by either Party that are subject to this
Agreement.  Where however, either Party at any time in the future subsequent to
such automatic termination commences marketing any Products developed under or
pursuant to Sections 3.1 and 9.2(b), the Agreement shall revive automatically,
and the Parties shall agreed to negotiate in good faith any modifications to the
compensation clauses of this Agreement.

10.4

Termination by Either Party for Cause.  

(a)

In addition to its other rights under the Agreement, if Innova breaches in any
material respect any of its duties or obligations under this Agreement, (i) and
such breach is incapable of cure, or (ii) with respect to such breaches capable
of cure, which breach is not cured within sixty (60) days after notice of breach
from Guardian to Innova, then Guardian may terminate this Agreement or the
Project Specification in question, in whole or in part, as of a date specified
in the notice of termination.

(b)

In addition to its other rights under the Agreement, if Guardian breaches in any
material respect any of its duties or obligations under this Agreement, (i) and
such breach is incapable of cure, or (ii) with respect to such breaches capable
of cure, which breach is not cured within sixty (60) days after notice of breach
from Innova to Guardian, then Innova may terminate this Agreement or the Project
Specification in question, in whole or in part, as of a date specified in the
notice of termination.

(c)

If the Agreement is terminated as set forth in Section10.4(a)or 10.4(b), all
Project Specification then in effect will also terminate.  If a Project
Specification is terminated as set forth in Section 10.4(a)or 10.4(b), the Party
terminating the Project Specification may terminate the Agreement as well, in
which case all other Project Specification then in effect shall also terminate.

10.5

Continuing Obligations.





(a)

Survival.  The termination of this Agreement or any Project Specification
entered into pursuant to this Agreement will not relieve either Party from its
obligations that have accrued pursuant to the provisions of this Agreement or
any Project Specification entered into pursuant to this Agreement to the date of
termination.  In any event, Sections 7, 8 and 9 and any provision with terms
providing for survival will survive termination of this Agreement for any
reason.  Except in the case of a termination of Guardian for cause under Section
10.4(b), Guardian’s marketing rights to any Products under Section 4.1 and
Innova’s rights to receive royalties with respect to the sale of Products under
Section 4.2 will survive the expiration or termination of this Agreement.

11

GOVERNING LAW; CONSTRUCTION; CERTAIN DEFINITIONS

11.1

Governing Law.  This Agreement shall be governed, construed, and interpreted
under the laws of the Commonwealth of Virginia without regard to its conflict of
laws principles.

11.2

Arbitration.  Any dispute arising out of or relating to the Agreement will be
finally settled under the Rules of Conciliation and Arbitration ("Rules") of the
International Chamber of Commerce ("ICC").  Such dispute shall be heard by one
(1) neutral arbitrator admitted to practice law in the Commonwealth of Virginia
and appointed in accordance with such Rules, unless such dispute arises with
respect to a Party's attempted termination of this Agreement or is with respect
to an event or condition that would give rise to a right of a Party to terminate
this Agreement, in which case such dispute shall be heard by a panel of three
(3) neutral arbitrators appointed in accordance with such Rules.  The
arbitration shall be administered by the ICC.  The arbitration will be conducted
in Paris, France, in the English language.  Each Party will bear its own
expenses in the arbitration and will share equally the costs of the arbitration.
 The arbitrator's award shall be final and shall not be reviewable by any court.
 Judgment upon the award may be entered in any court having jurisdiction over
the award or over the applicable Party or its assets.  Either Party will have
the right to apply at any time to a judicial authority for appropriate
injunctive relief (or other interim or conservatory measures), and by doing so
will not be deemed to have breached its agreement to arbitrate or to have
impaired the powers reserved to the arbitrators.  

11.3

Limitation of Actions.  No proceeding, regardless of form, arising out of or
related to this Agreement may be brought by either party more than two (2) years
after the accrual of the cause of action, except that (i) proceedings related to
violation of a party’s proprietary rights or any duty to protect Confidential
Information may be brought at any time within the applicable statute of
limitations, and (ii) proceedings for non-payment may be brought up to two (2)
years after the date the last payment was due.

11.4

Interpretation.  Unless otherwise indicated, section references are to sections
of the document in which the reference is contained.  References to numbered (or
lettered) sections will be deemed to also refer to and include all subsections
of the referenced section.  The section headings in this Agreement are intended
to be for reference purposes only and will in no way be construed to modify or
restrict any of the terms or provisions of this Agreement.  This Agreement will
be deemed to have been written by both Parties.  Unless the context requires
otherwise, (i) “including” (and any of its derivative forms) means including but
not limited to, (ii) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something,
(iii) “will” and “shall” are expressions of command, not merely expressions of
future intent or expectation, (iv) “written” or “in writing” is used for
emphasis in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in this Agreement in those and
other circumstances, (v) use of the singular imports the plural and vice versa,
and (vi) use of a specific gender imports the other gender(s).

11.5

Definitions.  For purposes of this Agreement, the following terms will have the
definitions set forth below:

(a)

“Affiliate” with respect to an entity, means any other person or entity that is
controlled by, in control of, or in common control with the entity.  For such
purpose “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.  

(b)

“Party” means each of Guardian and Innova and “Parties” means Guardian and
Innova collectively.





(c)

“Net Revenue” means any revenue actually received by Guardian pursuant to any
contract or license and that is directly attributable to the sale of Products,
excluding costs incurred by Guardian for shipping, insurance, taxes (other than
net income taxes), returns, credits, commissions and out-of-pocket costs for
collection, in accordance with generally accepted accounting principles,
consistently applied and with allowance for non payment.

12

GENERAL

12.1

Assignment.  Neither Party may assign any rights or obligations under this
Agreement without the prior written consent of the other Party, except that
either Party may assign such rights and obligations under this Agreement to a
third party pursuant to a merger, a sale of all or substantially all its assets
to which this Agreement relates, a sale of a controlling interest of its voting
stock, or such other corporate re-organization.  

12.2

Contractual Relationship.  The Parties are, and at all times during the term of
this Agreement will remain, independent contractors.  At no time will Guardian
represent to any third party that it is the agent of Innova, authorize any of
its employees to act on behalf of Innova or make any contracts, commitments, or
undertake any obligations on behalf of Innova.  Likewise, at no time will Innova
represent to any third party that either or both of them is the agent of
Guardian, authorize any of either of their employees to act on behalf of
Guardian or make any contracts, commitments, or undertake any obligations on
behalf of Guardian.  

12.3

Severability.  The provisions of this Agreement will be deemed severable, and
the unenforceability of any one or more provisions will not affect the
enforceability of any other provisions.  In addition, if any provision of this
Agreement, for any reason, is declared to be unenforceable, the Parties will
substitute an enforceable provision that, to the maximum extent possible under
applicable law, preserves the original intentions and economic positions of the
Parties.

12.4

Waiver.  No failure or delay by a Party in exercising any right, power or remedy
will operate as a waiver of that right, power or remedy, and no waiver will be
effective unless it is in writing and signed by the waiving Party.  If a Party
waives any right, power or remedy, the waiver will not waive any successive or
other right, power or remedy the Party may have under this Agreement.

12.5

Entire Agreement.  This Agreement, including any and all Exhibits to this
Agreement and all Project Specifications entered into pursuant to this
Agreement, constitutes the entire agreement between the Parties with respect to
its subject matter and supersedes all promises and representations made by one
Party to the other concerning the obligations to be performed under this
Agreement.  This Agreement may not be released, discharged, supplemented,
amended, or modified in any manner except by an instrument in writing signed by
duly authorized representatives of the Parties.

12.6

Publicity.  No Party may use the name of another Party in connection with any
advertising or publicity materials or activities without the prior written
consent of that Party.  However, Guardian may include Innova’s name on
Guardian’s list of business partners and may describe briefly, and in general
terms, the nature of the work done by Guardian under this Agreement.  The
Parties further agree that, within a reasonable time following the execution of
this Agreement, the Parties will work toward developing a mutually agreeable
statement for public use by the Parties such as in marketing materials and in
their reports to stockholders and regulators.  

12.7

Solicitation.  During the term of this Agreement and for twelve (12) months
after its expiration or termination, no Party will, either directly or
indirectly, solicit for employment or employ (except as permitted below) by
itself (or any of its Affiliates) any employee of the other Party (or any of its
Affiliates) who was involved in the performance of the Party’s obligations under
this Agreement, unless the hiring Party obtains the written consent of the other
Party.  The actual damages attributable to a breach of the provisions of this
Section 12.7 would be difficult to determine and prove.  Accordingly, the
parties agree that if a Party breaches this Section 12.7, the breaching Party
will promptly pay the injured Party liquidated damages in an amount equal to the
employee’s annual salary (including bonuses and incentive compensation) prior to
the breach, such sum being a reasonable measure of the damages reasonably
anticipated by the Parties.  The foregoing provision will not prohibit a general
solicitation of employment in the ordinary course of business or prevent a Party
from employing any employee who contacts such Party as a result





of such a general solicitation or at his or her own initiative without any
direct or indirect solicitation by or encouragement from such Party.

12.8

Exclusivity.  This Agreement is non-exclusive, and each Party is free to enter
into agreements with third parties for the development of products similar to
the Products contemplated by this Agreement, provided, however, that the Parties
must comply with all their obligations under this Agreement.  

12.9

Notices.  Any legal notice or other communication required or permitted to be
made or given by a Party pursuant to this Agreement will be in writing, in
English, and will be deemed to have been duly given:  (i) five (5) business days
after the date of mailing if sent by registered mail, postage prepaid, with
return receipt requested; (ii) when transmitted if sent by facsimile, provided a
confirmation of transmission is produced by the sending machine and a copy of
the notice is promptly sent by another means specified in this section; or
(iii) when delivered if delivered personally or sent by express courier service.
 All notices will be sent to a Party at its address as set forth below or at
such other address as the Party may specify in a notice given in accordance with
this section.

In the case of Innova:

with a copy of legal notices to:

Aurum Innova (Pty) Ltd.
PostNet Suite 300

Private Bag X30500

Houghton  2041
Johannesburg, South Africa
Attn:  Dave Clark
Fax: +27.11.4844682

Aurum Innova (Pty) Ltd
c/o Statucor (Pty) Ltd
Private Bag X60500

Houghton, 2041

South Africa
Attn:  Duncan Pask
Fax:  +27 86 660 4928

In the case of Guardian:

with a copy of legal notices to:

Guardian Technologies International Inc.
516 Herndon Parkway, Suite A
Herndon, VA, 20170
USA
Attn: Bill Donovan

Fax: +1.703.464.5495

Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Blvd.
13th Floor
McLean, VA  22102
USA
Attn:  Lawrence A. Schultis, P.C.
Fax:  +1.202.513.8027

12.10

Oral Notices.  Nothing contained in this Agreement will justify or excuse
failure to give oral notice for the purpose of informing the other Party when
prompt notification is appropriate, but such oral notice will not satisfy the
requirement of written notice.

Each party has caused its authorized representative to execute this Agreement as
of the Effective Date.




Aurum Innova (Pty) Ltd (“Innova”)

By: /s/ David Alan Clark

Name: David Alan Clark

Title: Director

 

Guardian Technologies International Inc (“Guardian”)

By: /s/ William J. Donovan

Name:

William J. Donovan

Title:

President & Chief Operating Officer














Exhibit 1.  Tuberculosis Project Specification




In consideration of the mutual understandings, set forth in this TB project, the
parties have agreed to the following:




1.

The Parties believe there is a substantial worldwide market opportunity for an
automated TB sputum detection product comprised of an optical microscope with an
automated stage, a digital microscope camera and a graphics workstation on which
Signature Mapping image analysis and patient laboratory information software is
installed.  The Parties desire to work together to pursue the development and
commercialization of Signature Mapping™ software in two Product versions: a
“retrofit version” for existing fluorescence analogue microscopes which converts
the existing microscope into a digital system and a new complete system version
which will include a fluorescence microscope and the other components described
above.

2.

Innova will collect and provide “truthed” sputum (TB and non-TB) slide specimens
in digital image samples to enable Guardian to conduct and demonstrate a proof
of concept of Signature Mapping’s ability to automatically detect and quantify
TB bacteria in actual sputum samples.




3.

Upon successful completion of the proof of concept, Innova and/or Innova will
endeavor by all reasonable means to raise the necessary funding, which is
estimated to be $1 Million U.S. Dollars, to complete the development and
validation of the Product under.  Guardian agrees to provide reasonable support
to Innova in this fund raising effort.  




4.

The objectives of the proof of concept are set forth in the following document;
Progress in TB Sputum Signature Mapping Research, Signature Mapping Emulation of
Microscope Multi-focal Detection Process, Guardian Technologies International,
September 9, 2008.

 

Feasibility : Progress in TB Sputum Signature Mapping Research

Signature Mapping emulation of microscopy multi-focal detection process




5.

The Parties agree to work jointly to establish appropriate product development
programs and other key activities to ensure success in accordance with the
schedule set forth in Signature Mapping for TB Sputum Timeline September thru
December 2008, version 5, September 29, 2008.  This attached timeline supports
the creation of the retrofit version, Innova and Guardian will agree on a
timeline for a system to include an automated microscope and stage.  The
activities to be performed by the Parties will include: acceptable performance
specifications, product requirements, clinical product investigation and
clinical validation programs, in accordance with the Customer Requirements:
Signature Mapping for TB Sputum version 5, August 21, 2008.  The budget for
these activities is set forth in Signature Mapping for TB Sputum Project Costs,
created August 7, 2008.

 

Signature Mapping for TB Sputum Timeline









 

Customer Requirements: Signature Mapping for TB Sputum    

 

Signature Mapping for TB Sputum Project Costs







6.

The Parties agree to work jointly to specify an initial Product including;
development, evaluation implementation and launch strategy for South Africa, the
African continent and other mutually agreed upon world markets.  Guardian agrees
to disclose to Innova the financial terms of each distribution contract.




7.

The Parties acknowledge that distribution opportunities for the initial Product
to other geographical TB markets outside of South Africa are presently unclear,
including the specific distribution requirements necessary for successful
product introduction.  The Parties will mutually develop a plan for each
targeted geographical market with consideration for how Innova can participate
in ongoing distribution activities outside South Africa.




8.

Innova will be entitled to receive a royalty of one and a half percent (1.5%) of
the Net Revenue received by Guardian through Distribution/Value Added Reseller
Agreements.




9.

If Innova is directly responsible for the sale of a Product to a customer,
Innova will be entitled to receive additional commission of two percent (2%) of
the Net Revenue received by Guardian under the sales contract entered into by
such customer.  This two percent (2%) , by terms of this Agreement, will be in
addition to the one and half (1.5%) payable to Innova under 8 above.









